DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-20 of U.S. Patent No. 11086681. Although the claims at issue are not identical, they are not patentably distinct from each other because see table below.

Instant Application
11086681 Patent
A method comprising:
receiving, by a processing device, a request to execute a workflow in a cloud computing environment;
determining that a first set of cloud computing resource requirements associated with a first set of operations of the workflow is satisfied by available cloud computing resources of the cloud computing environment; and
responsive to determining that a second set of cloud computing resource requirements associated with a subsequent set of operations of the workflow is not satisfied by the available cloud computing resources, rejecting the request to execute the workflow.
1. A method comprising: receiving, by a processing device, a request to execute a workflow in a cloud computing environment, wherein the workflow comprises a first set of operations and a second set of operations, and wherein the first set of operations precedes the second set of operations in the workflow; determining that a first set of cloud computing resource requirements associated with the first set of operations is satisfied by available cloud computing resources of the cloud computing environment; determining a second set of cloud computing resource requirements associated with the second set of operations; determining, by the processing device, whether the second set of cloud computing resource requirements associated with the second set of operations is satisfied by the available cloud computing resources; and responsive to determining that the second set of cloud computing resource requirements associated with the second set of operations is not satisfied by the available cloud computing resources, rejecting the request to execute the workflow.
20. Anon-transitory computer readable medium comprising instructions, which when accessed by a processing device, cause the processing device to: 

execute a first set of operations of a workflow in a cloud computing environment; 

determine, during execution of the first set of operations, a set of cloud computing resource requirements associated with a subsequent set of operations of the workflow;

provision, by the processing device, a portion of cloud computing resources to satisfy the set of cloud computing resource requirements; and 

execute the subsequent set of operations in view of an execution status of the first set of operations.
20.  A non-transitory computer readable medium comprising instructions, which when accessed by a processing device, cause the processing device to: 

execute a first set of operations of a workflow in a cloud computing environment, wherein the first set of operations precedes a second set of operations of the workflow; determine, during execution of the first set of operations, a set of cloud computing resource requirements associated with the second set of operations;

 provision, by the processing device, a portion of cloud computing resources to satisfy the set of cloud computing resource requirements  .  .  .  

execute the second set of operations in view of the execution status of the first set of operations.
2. The method of claim 1, wherein the workflow further comprises one or more additional sets of operations, and wherein the subsequent set of operations precedes the one or more additional sets of operations, the method further comprising:

responsive to determining that the second set of cloud computing resource requirements associated with the subsequent set of operations is satisfied by the available cloud computing resources:

determining a corresponding set of cloud computing resource requirements associated with each of the one or more additional sets of operations; and responsive to determining that the corresponding set of cloud computing resource

requirements associated with each of the one or more additional sets of operations is

satisfied by the available cloud computing resources, executing the workflow.

3. The method of claim 1, wherein determining the second set of cloud computing resource requirements associated with the subsequent set of operations further comprises:

determining at least one of a memory resource, a processor resource, a graphics processor resource, a storage space resource, and a bandwidth resource to be used to perform the subsequent set of operations.

4. The method of claim 1, wherein determining the second set of cloud computing resource requirements associated with the subsequent set of operations further comprises:

determining one or more dependencies between the subsequent set of operations and a third set of operations, wherein the subsequent set of operations precedes the third set of operations, and wherein the one or more dependencies provide information from the subsequent set of operations to the third set of operations; and

determining a third set of cloud computing resource requirements associated with providing the information from the subsequent set of operations to the third set of operations.

5. The method of claim 1, further comprising:

identifying an additional workflow executing in the cloud computing environment;

determining an additional set of cloud computing resource requirements associated with the additional workflow; and

determining the available cloud computing resources in view of the additional set of cloud computing resource requirements. 

6. The method of claim 5, further comprising: determining an estimated execution time associated with the additional workflow; and determining the available cloud computing resources further in view of the estimated execution time associated with the additional workflow.

7. The method of claim 1, wherein the cloud computing environment comprises at least one of an OpenShift cluster or a Kubernetes cluster.

8. The method of claim 1, wherein the first set of operations of the workflow is associated with one or more sets of containers.

9. The method of claim 1, wherein the workflow comprises a directed acyclic graph (DAG).

11.  The system of claim 10, wherein to provision the portion of the cloud computing resources, the processing device is further to:

determine whether the set of cloud computing resource requirements associated with the subsequent set of operations is satisfied by available cloud computing resources; and

responsive to determining that the set of cloud computing resource requirements associated with the subsequent set of operations is satisfied by the available cloud computing resources, reserve a portion of the available cloud computing resources to be allocated to executing the subsequent set of operations, wherein the portion of the available cloud computing resources satisfies the set of cloud computing resource requirements.

12. The system of claim 10, wherein to provision the portion of the cloud computing resources, the processing device is further to:

determine whether the set of cloud computing resource requirements associated with the subsequent set of operations is satisfied by cloud computing resources allocated to executing the first set of operations; and

responsive to determining that the set of cloud computing resource requirements associated with the subsequent set of operations is satisfied by the computing resources allocated to executing the first set of operations, reserve the computing resources allocated to executing the first set of operations to be allocated to executing the subsequent set of operations.

13. The system of claim 10, wherein to provision the portion of the cloud computing resources, the processing device is further to:

identify an additional executing workflow in the cloud computing environment, wherein the additional executing workflow comprises an executing set of operations and an additional subsequent set of operations, wherein the executing set of operations precede the additional subsequent set of operations;

determine a first additional set of cloud computing resources allocated to executing the executing set of operations;

determine a second additional set of cloud computing resource requirements associated with the additional subsequent set of operations;

determine whether a portion of the first additional set of computing resources allocated to executing the executing set of operations are to be allocated to executing the subsequent set of operations; and

responsive to determining that the portion of the first additional set of computing resources are not to be allocated to executing the additional subsequent set of operations, reserve the portion of the first additional set of computing resources to be allocated to executing the subsequent set of operations.

14. The system of claim 10, wherein the first set of operations begins execution at a first time, and wherein to provision the portion of the cloud computing resources, the processing device is further to:

determine a first time duration associated with executing the first set of operations and a second time duration associated with provisioning cloud computing resources;

determine a wait time in view of a difference between the first time duration and the second time duration; 

start a timer at approximately the first time, the timer to expire at the end of the wait time; and responsive to detecting the expiration of the timer, initiate the provisioning of the portion of the cloud computing resources.

15. The system of claim 10, wherein to determine the set of cloud computing resource requirements associated with the subsequent set of operations, the processing device is further to: determine at least one of a memory resource, a processor resource, a graphics processor resource, a storage space resource, and a bandwidth resource to be used to perform the subsequent set of operations.

16. The system of claim 10, wherein to determine the set of cloud computing resource requirements associated with the subsequent set of operations, the processing device is further to: determine one or more dependencies between the subsequent set of operations and a second subsequent set of operations, wherein the subsequent set of operations precedes the second subsequent set of operations, and wherein the one or more dependencies provide information from the subsequent set of operations to the second subsequent set of operations; and determine a third set of cloud computing resource requirements associated with providing the information from the subsequent set of operations to the second subsequent set of operations.

17. The system of claim 10, wherein the cloud computing environment comprises at least one of an OpenShift cluster or a Kubernetes cluster.

18. The system of claim 10, wherein the first set of operations is associated with one or more sets of containers.

19. The system of claim 10, wherein the workflow comprises a directed acyclic graph (DAG).

20. Anon-transitory computer readable medium comprising instructions, which when accessed by a processing device, cause the processing device to: execute a first set of operations of a workflow in a cloud computing environment; determine, during execution of the first set of operations, a set of cloud computing resource requirements associated with a subsequent set of operations of the workflow; provision, by the processing device, a portion of cloud computing resources to satisfy the set of cloud computing resource requirements; and execute the subsequent set of operations in view of an execution status of the first set of operations.
2. The method of claim 1, wherein the workflow further comprises one or more additional sets of operations, and wherein the second set of operations precedes the one or more additional sets of operations, the method further comprising: responsive to determining that the second set of cloud computing resource requirements associated with the second set of operations is satisfied by the available cloud computing resources: determining a corresponding set of cloud computing resource requirements associated with each of the one or more additional sets of operations; and responsive to determining that the corresponding set of cloud computing resource requirements associated with each of the one or more additional sets of operations is satisfied by the available cloud computing resources, executing the workflow.

3. The method of claim 1, wherein determining the second set of cloud computing resource requirements associated with the second set of operations further comprises: determining at least one of a memory resource, a processor resource, a graphics processor resource, a storage space resource, and a bandwidth resource to be used to perform the second set of operations.

4. The method of claim 1, wherein determining the second set of cloud computing resource requirements associated with the second set of operations further comprises: determining one or more dependencies between the second set of operations and a third set of operations, wherein the second set of operations precedes the third set of operations, and wherein the one or more dependencies provide information from the second set of operations to the third set of operations; and determining a third set of cloud computing resource requirements associated with providing the information from the second set of operations to the third set of operations.

5. The method of claim 1, further comprising: identifying an additional workflow executing in the cloud computing environment; determining an additional set of cloud computing resource requirements associated with the additional workflow; and determining the available cloud computing resources in view of the additional set of cloud computing resource requirements.

6. The method of claim 5, further comprising: determining an estimated execution time associated with the additional workflow; and determining the available cloud computing resources further in view of the estimated execution time associated with the additional workflow.

7. The method of claim 1, wherein the cloud computing environment comprises at least one of an OpenShift cluster or a Kubernetes cluster.

8. The method of claim 1, wherein the first set of operations is associated with one or more sets of containers.

9. The method of claim 1, wherein the workflow comprises a directed acyclic graph (DAG).

11. The system of claim 10, wherein to provision the portion of the cloud computing resources, the processing device is further to: determine whether the set of cloud computing resource requirements associated with the second set of operations is satisfied by available cloud computing resources; and responsive to determining that the set of cloud computing resource requirements associated with the second set of operations is satisfied by the available cloud computing resources, reserve a portion of the available cloud computing resources to be allocated to executing the second set of operations, wherein the portion of the available cloud computing resources satisfies the set of cloud computing resource requirements.

12. The system of claim 10, wherein to provision the portion of the cloud computing resources, the processing device is further to: determine whether the set of cloud computing resource requirements associated with the second set of operations is satisfied by cloud computing resources allocated to executing the first set of operations; and responsive to determining that the set of cloud computing resource requirements associated with the second set of operations is satisfied by the computing resources allocated to executing the first set of operations, reserve the computing resources allocated to executing the first set of operations to be allocated to executing the second set of operations.

13. The system of claim 10, wherein to provision the portion of the cloud computing resources, the processing device is further to: identify an additional executing workflow in the cloud computing environment, wherein the additional executing workflow comprises an executing set of operations and a subsequent set of operations, wherein the executing set of operations precede the subsequent set of operations; determine an additional set of cloud computing resources allocated to executing the third set of operations; determine an additional set of cloud computing resource requirements associated with the subsequent set of operations; determine whether a portion of the additional set of computing resources allocated to executing the third set of operations are to be allocated to executing the subsequent set of operations; and responsive to determining that a portion of the additional set of computing resources are not to be allocated to executing the subsequent set of operations, reserve the portion of the set of computing resources to be allocated to executing the second set of operations.

14. The system of claim 10, wherein the first set of operations begins execution at a first time, and wherein to provision the portion of the cloud computing resources, the processing device is further to: determine a first time duration associated with executing the first set of operations and a second time duration associated with provisioning cloud computing resources; determine a wait time in view of a difference between the first time duration and the second time duration; start a timer at approximately the first time, the timer to expire at the end of the wait time; and responsive to detecting the expiration of the timer, initiate the provisioning of the portion of the cloud computing resources.

15. The system of claim 10, wherein to determine the set of cloud computing resource requirements associated with the second set of operations, the processing device is further to: determine at least one of a memory resource, a processor resource, a graphics processor resource, a storage space resource, and a bandwidth resource to be used to perform the second set of operations.

16. The system of claim 10, wherein to determine the second set of cloud computing resource requirements associated with the second set of operations, the processing device is further to: determine one or more dependencies between the second set of operations and a third set of operations, wherein the second set of operations precedes the third set of operations, and wherein the one or more dependencies provide information from the second set of operations to the third set of operations; and determine a third set of cloud computing resource requirements associated with providing the information from the second set of operations to the third set of operations.

17. The system of claim 10, wherein the cloud computing environment comprises at least one of an OpenShift cluster or a Kubernetes cluster.

18. The system of claim 10, wherein the first set of operations is associated with one or more sets of containers.

19. The system of claim 10, wherein the workflow comprises a directed acyclic graph (DAG).

20. A non-transitory computer readable medium comprising instructions, which when accessed by a processing device, cause the processing device to: execute a first set of operations of a workflow in a cloud computing environment, wherein the first set of operations precedes a second set of operations of the workflow; determine, during execution of the first set of operations, a set of cloud computing resource requirements associated with the second set of operations; provision, by the processing device, a portion of cloud computing resources to satisfy the set of cloud computing resource requirements; determine an execution status of the first set of operations has completed; and execute the second set of operations in view of the execution status of the first set of operations.



As for claim 10, see rejection on claim 1. 

As per claim 11-19, see rejection on claims 2-9. 

All dependent claims (not mentioned above) are rejected by virtue of base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatanaka (US2002/0112054) (hereinafter Hatanaka).

As per claim 1, Hatanaka teaches: 

A method comprising:
receiving, by a processing device, a request to execute a workflow in a cloud computing environment (Hatanaka, [0036]);
determining that a first set of cloud computing resource requirements associated with a first set of operations of the workflow is satisfied by available cloud computing resources of the cloud computing environment (Hatanaka, [0036]); and
responsive to determining that a second set of cloud computing resource requirements associated with a subsequent set of operations of the workflow is not satisfied by the available cloud computing resources, rejecting the request to execute the workflow (Hatanaka, [0036]).

As for claim 10, see rejection on claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE SUN/Primary Examiner, Art Unit 2196